Citation Nr: 0639713	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  03-00 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a mental disability, 
including depression and post-traumatic stress disorder 
(PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel






INTRODUCTION

The veteran had active service from August 1964 to September 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

This claim was previously before the Board in January 2006, 
at which time the Board remanded the claim to the RO for 
further development and consideration. The case since has 
been returned to the Board for further appellate 
consideration. 

Following transfer of the claims folder to the Board, the 
veteran submitted additional evidence for consideration in 
his appeal.  In the Appellant's Brief of December 2006, the 
veteran's representative waived initial RO review of the 
evidence.  See 38 C.F.R. § 20.1304 (2006).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Upon review of the claims folder the Board finds that further 
development is warranted.

The Board remanded the case in January 2006 to afford the 
veteran a VA examination that would help address the issue of 
whether he currently suffers from a mental disorder including 
depression that is related to his active military duty.  In a 
February 2006 VA examination report the examiner determined 
that the veteran had depressive episodes which were more 
likely due to anxiety as a result of his PTSD.  The 
examiner's diagnosis of PTSD, however, was based on 
uncorroborated stressor statements provided by the veteran.

Service connection for PTSD specifically requires:  (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in- service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f). 

The veteran initially claimed the stressor as having been 
missing in action following a helicopter accident that 
occurred sometime during the months of January, February, 
March, April or May 1968.  The US Army and Joint Services 
Records Research Center (JSRRC) could not corroborate the 
veteran's contention.  

At the February 2006 VA examination, the veteran reported 
that he worked as a maintenance chief on various aircraft in 
Vietnam.  He stated that his base received frequent mortar 
and rocket attacks.  In particular, he stated that he served 
with a unit at Camp Evans and that he experienced around-the-
clock attacks from rockets, mortars and ground assaults.  He 
also reported participating in combat missions and performing 
functions as a door gunner and crew chief.  

In a subsequent statement received in October 2006, the 
veteran clarified that he was not involved in a helicopter 
crash and that he was not missing in action.  Rather, the 
plane he was flying in had to perform a hard landing and as a 
result, he was separated from his company for 14 days.  He 
stated that was on a naval boat landing craft and that he 
ultimately made it back to Camp Evans.  

These additional stressor statements have not been sent to 
JSRRC for verification and thus, the Board finds a remand is 
necessary to allow for further development of the veteran's 
claimed in-service stressors.

As this claim must be remanded for VA examination, the 
veteran should also be provided with notice that informs him 
of the type of evidence that is needed to establish a 
disability rating or effective date for the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).   

Accordingly, the case is REMANDED for the following action:

1.  The AMC should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A are fully satisfied, to include an 
explanation as to the information or 
evidence needed to establish a disability 
rating or effective date for the veteran's 
claim for service connection for PTSD, 
pursuant to the provisions of 38 U.S.C.A. § 
1151.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

2.  The AMC should review the file and 
prepare a summary of all of the claimed 
stressors.  The AMC should then draft a 
letter asking the JSRRC to provide any 
available information that might 
corroborate the veteran's asserted in-
service stressors.  The JSRRC should be 
given the following: a copy of the 
prepared summary, a copy of the veteran's 
DD Form 214, and any service personnel 
records obtained showing service dates, 
duties, and units of assignments.

3.  If the JSRRC requests more specific 
descriptions of the stressors in question, 
the veteran must be notified and requested 
to provide the necessary information.

4.  If, and only if, any stressors are 
corroborated as a result of the requested 
development, the veteran should be 
scheduled for a VA psychiatric 
examination.  The claims folder must be 
made available to the examiner.  If the 
veteran's symptomatology is indicative of 
PTSD, the examiner should provide a 
medical opinion as to whether it is at 
least as likely as not that the veteran's 
PTSD is the result of his exposure to the 
corroborated stressor(s) in service, as 
opposed to being due to some other factor 
or factors. 

5.  After conducting any additional 
indicated development, the issue on appeal 
should be readjudicated.  In the event 
that the claim is not resolved to the 
satisfaction of the appellant, he and his 
representative should be provided a 
supplemental statement of the case (SSOC) 
which includes a summary of additional 
evidence submitted, any additional 
applicable laws and regulations, and the 
reasons for the decision.  He should be 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).


